Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  US 10,076,512 B2
Claims 87-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,076,512B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a method of reducing hepatitis delta virus (HDV) rival load in a human patient with an HDV infection, comprising administering a lonafarnib-ritonavir co-therapy to the patient, wherein the lonafarnib and ritonavir are administered once per day.  See instant claims 87 and 88; reference claims 1 and 7.  The specific dosage of lonafarnib and ritonavir as defined in present claims 89-90 and 95 are disclosed in reference claims 2-7 and 16-18.  
Regarding claims 91 and 92, the administration method of the reference claims are defined to include oral administration.  See ‘512, col. 2, lines 1-18. 
Regarding claims 93 and 94, single or separate administration of the drugs is disclosed in reference claims 17 and 18.  
Regarding claim 95, the treatment duration of the present claim is disclosed in reference claim 3. 
Regarding claims 96-99, the results of the treatment as defined in the present claims are disclosed in reference claims 8 and 9. 
Regarding claims 100 and 101, the sequential administration methods of the instant claims are disclosed in reference claims 14 and 15.  
Regarding claims 102-106, increasing the dose, maintaining the same dose, determining the treatment duration or stopping or resuming the treatment depending on the level of improvement of the symptoms would have been obvious to one of ordinary skill in the art.  
Regarding claim 107, co-administration of interferon alpha or interferon lambda is disclosed in reference claims 10 and 11. 
	

2. US 10,828,283 B2
Claims 87-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,283. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a method of reducing hepatitis delta virus (HDV) rival load in a human patient with an HDV infection, comprising administering a lonafarnib-ritonavir co-therapy to the patient,.  See instant claims 87-90; reference claim 1.  The administration method of the reference claims is defined to include single daily administration.  See ‘283, spec.,col. 20, lines 33-42.   
The specific dosage of lonafarnib and ritonavir as defined in present claims 89-90 and 95 are disclosed in reference claims 1 and 9.  
Regarding claims 91 and 92, the administration method of the reference claims are defined to include oral administration.  See ‘283, col. 2, lines 33-44. 
Regarding claims 93 and 94, the co-therapy as described in reference claim 1 is defined to include administering the drugs in single or separate dosage forms.  See ‘283, col. 3, lines 17 – 30.   
Regarding claim 95, the treatment duration as defined in the present claim is disclosed in reference claim 3.  
The results of the treatment as defined in present claims 96-99 and 105 are disclosed in reference claims 10-20.  
Regarding claims 100 and 101, the sequential administration methods of the instant claims are disclosed in reference claims 7-8.  
Regarding claims 102-106, increasing the dose, maintaining the same dose, determining the treatment duration or stopping or resuming the treatment depending on the level of improvement of the symptoms would have been obvious to one of ordinary skill in the art.  
Regarding claim 107, co-administration of interferon alpha or interferon lambda is disclosed in reference claim 4 and 6. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617